           Case 1:17-cr-00449-RA Document 529 Filed 09/21/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 9/21/2020


 UNITED STATES OF AMERICA,
                                                                 No. 17-CR-449
                       v.
                                                                    ORDER
 TUJUAN FORD,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         The sentence is hereby adjourned from October 30, 2020 to December 18, 2020 at 9:00

a.m. Counsel shall refer to the Court's Individual Rules and Practices in Criminal Cases pursuant

to which they must file their sentencing submissions.



SO ORDERED.

Dated:     September 21, 2020
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
